222 F.3d 614 (9th Cir. 2000)
PATRICIA E. GENTALA; ROBERT A.  GENTALA, Plaintiffs-Appellants Cross Appellees,v.CITY OF TUCSON Arizona,  Defendant-Appellee-Cross-Appellant.
No. 97-17062, 97-17069
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
FILED AUG 18, 2000

D.C. No. CV-97-00327-FRZ
Before: HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active  judges of this court, it is ordered that this case be reheard by  the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion shall not be cited as precedent by or to this court  or any district court of the NinthCircuit, except to the extent  adopted by the en banc court.